Case 2:19-cv-00467-JDW Document 12-2 Filed 05/28/19 Page 1 of 5




            EXHIBIT A
Case 2:19-cv-00467-JDW Document 12-2 Filed 05/28/19 Page 2 of 5




                                                     ROBERTS_000001
Case 2:19-cv-00467-JDW Document 12-2 Filed 05/28/19 Page 3 of 5




                                                     ROBERTS_000002
Case 2:19-cv-00467-JDW Document 12-2 Filed 05/28/19 Page 4 of 5




                                                     ROBERTS_000003
Case 2:19-cv-00467-JDW Document 12-2 Filed 05/28/19 Page 5 of 5




                                                     ROBERTS_000004
